government eatite cerasimeni ormhereasuy uniform issue list control number legend taxpayer a employer b plan c ‘ financial_institution d account e s financial_institution f amount dear in response to a request for a letter_ruling dated date as this letter is modified and supplemented by additional correspondence dated date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan c maintained with financial_institution d the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount from plan c asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to a mistake by financial_institution f taxpayer a further represents that amount has not been used for any purpose taxpayer a participated in plan c a profit sharing plan under sec_401 of the code maintained by employer b taxpayer a represents that in she terminated service with employer b on date taxpayer a met with an employee of financial_institution f to discuss the transfer of her account balance in plan c to an individual_retirement_account ira cd taxpayer a completed the necessary paperwork for the transfer including instructions to the administrator of plan c that her account balance be rolled over to an ira cd with financial_institution f deposited into account e in may of taxpayer a asked financial_institution f what was the account balance in her ira cd but was informed account e was anon-ira an employee of financial_institution f signed an affidavit acknowledging it was her error that caused amount to be deposited in a non- ira account on date a check totaling amount was based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid c a of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan section sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary maywaive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement date code are eligible for the waiver under sec_402 of the only distributions that occurred after oa sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by a mistake by financial_institution f therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c and taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it of the code provides that it may not be used or cited as precedent sec_6110 a copy of this letter_ruling has been sent to your authorized representative pursuant fo this ruling please contact power_of_attorney on file in this office if you oe to inquire about ld at sincerely yours cobte othr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
